Citation Nr: 1140817	
Decision Date: 11/03/11    Archive Date: 11/16/11

DOCKET NO.  08-14 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts


THE ISSUES

1.  Entitlement to an increased rating in excess of 40 percent for the service-connected post-operative residuals of ruptured lumbar disc with radiculopathy of L5-S1 and L4-5.

2.  Entitlement to service connection for claimed major depressive disorder (MDD) with posttraumatic stress disorder (PTSD) symptoms, to include as secondary to the service-connected lumbosacral spine disability.

3.  Entitlement to service connection for a claimed left knee condition, to include as secondary to the service-connected lumbosacral spine disability.

4.  Entitlement to a temporary total evaluation based on treatment for a service-connected condition requiring convalescence.  

5.  Entitlement to a total disability evaluation based upon individual unemployability by reason of service-connected disability (TDIU).



REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Finn, Counsel


INTRODUCTION

The Veteran had active service from September 1968 to September 1971.

The matter on appeal comes to the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision of the RO.  

The United States Court of Appeals for Veterans Claims (Court) has held that a TDIU rating is encompassed in a claim for increased rating or the appeal of an initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009); see 61 Fed. Reg. 66749, VAOPGPREC 6-96, slip op. at 15 (1996) (The issue of entitlement to a TDIU rating under section 4.16(b), based solely upon a disability which is the subject of a current appeal, may be considered a component of that higher-rating claim to the same extent that the issue of an extraschedular rating under section 3.321(b)(1) may be); AB v. Brown, supra.  The Veteran has raised a claim for TDIU rating, as indicated on his Form 9.  Therefore, the issue of a TDIU rating is properly before the Board.

The claims of entitlement to a TDIU rating; an increased rating in excess of 40 percent for the service-connected post-operative residuals of a ruptured lumbar disc with radiculopathy of L5-S1 and L4-5; and service connection for MDD with PTSD symptoms and a left knee condition, to include on a secondary basis are being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDING OF FACT

The service-connected low back disc disease is shown to have been manifested by a disability picture that more nearly approximated one requiring the need for one month of convalescence following the percutaneous disc nucleoplasty of the L4-L5 and L5-S1 discs performed on July 5, 2005.



CONCLUSION OF LAW

The criteria for the assignment of a temporary total rating based on the need for convalescence for one month, but no more following the performance of the percutaneous disc nucleoplasty of the L4-L5 and L5-S1 discs on July 5, 2005 are met. 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R.§§ 4.7, 4.30 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of the VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board concludes that the Veteran has been afforded appropriate notice under VCAA.  The RO provided a VCAA notice letter to the Veteran in November 2005.

The letter notified the Veteran of what information and evidence must be submitted to substantiate the claim for an increased rating and a temporary total rating based on convalescence, as well as what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.

The Veteran was also told to inform VA of any additional information or evidence that VA should have, and was told to submit evidence in support of his claims to the RO.  The content of the letters complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

The requirements of VCAA also include notice of a disability rating and an effective date for award of benefits if service connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The letter provided the Veteran with notice of the laws regarding degrees of disability or effective dates. The claim was adjudicated in July 2006, thus curing any lack of timeliness of notice.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Board finds that all relevant evidence has been obtained with regard to the Veteran's claims, and the duty to assist requirements have been satisfied.  VA treatment records are associated with the claims folder.  The private medical records are associated with the claims folder.

There is no identified relevant evidence that has not been accounted for.  The Veteran underwent a VA examination in December 2005 to obtain medical evidence as to the severity of the service-connected disability.

Under the circumstances, the Board finds that there is no reasonable possibility that further assistance would aid the Veteran in substantiating the claim.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).


II. Temporary Total Evaluation

A temporary total convalescent rating contemplates only a temporary period of time required by a Veteran to recover from the immediate effects of surgery.  38 C.F.R. § 4.30.

A total rating will be granted following hospital discharge, effective from the date of hospital admission and continuing for a period of 1, 2, or 3 months from the first day of the month following such hospital discharge if the hospital treatment of the service-connected disability resulted in (1) surgery necessitating at least one month of convalescence; (2) surgery with severe post-operative residuals such as incompletely healed surgical wounds, stumps or recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); (3) immobilization by cast, without surgery, of one major joint or more.  38 C.F.R. § 4.30(a).

Pursuant to 38 C.F.R. § 4.30(b), extensions of 1, 2, or 3 months beyond the initial 3 months may be made under § 4.30(a)(1), (2), or (3) and extensions of 1 or more months up to a 6 month period may be made under § 4.30(a)(2) or (3).

The Veteran underwent a percutaneous disc nucleoplasty of the L4-L5 and L5-SI discs on July 5, 2005.  The service-connected low back disability has been rated as 40 percent disabling under Diagnostic Code 5243, effective on August 20, 1998.

A temporary total rating may be assigned up from one to six months following treatment under the provisions of 38 C.F.R. § 4.30 based on the need for convalescence.

First, in this case, there is no showing that the Veteran underwent surgery that resulted in any incompletely healed surgical wounds, a stump due to amputation, therapeutic immobilization of a major joint, the application of a body cast, the need for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited) or other treatment that resulted in immobilization of a major joint by cast following the medical attention rendered on July 5, 2005.  

However, on this record, the percutaneous disc nucleoplasty rendered for the service-connected low back disability on July 5, 2005 is found to have required convalescence for a period of one month, but not longer based on the clinical reports received from the treating physician.  

These medical records dated in July 2005 show that the Veteran underwent a percutaneous disc nucleoplasty of the L4-L5 and L5-S1 discs with Ancef being injected at each site.  He was noted to have tolerated the procedure well.  He was to return to clinic three weeks later for cervical epidural steroid injection to address his neck pain.  He was also provided Percocet for post procedure axial back pain.  

The Veteran was noted to have had complete relief of his leg symptoms immediately after the procedure.  A subsequent record in late July 2005 noted that the Veteran had increased pain in his low back and new pain in his left lower extremity.  It was difficult for the Veteran to sit for prolonged periods.  

The diagnosis was that of low back pain with radiculopathy, "still in acute healing process, status post nucleoplasty."  To the extent that this statement suggests that he still required further recovery from the procedure in later 2005, the Board finds that the need for convalescence for one month is suggested.    

Moreover, in early August 2005, the Veteran was diagnosed as having failed back surgery syndrome, sacroilitis and radiculopathy.  He was told to return for lumbar epidural steroid injection and cervical epidural steroid injection.  He was also provided medication for pain.  A September 2005 record reflects that he continued to have lower back pain with radiculopathy.  

These findings, in the Board's opinion, serve to establish that the further healing was not expected and that the primary manifestations were now related to the underlying disc pathology itself.  

A December 2005 VA examination of the thoracolumar spine noted that the Veteran did not have complaints of radiating pain on movement.  Muscle spasm was absent.  There was no tenderness.  There was negative straight leg raising on the right.  There was negative straight leg raising on the left.  There was no ankylosis of the spine.  

The joint function of the spine was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  There were no signs of intervertebral disc syndrome with chronic and permanent nerve root involvement.  

Significantly, the Veteran has submitted no competent evidence to show that his treating physician had recommended that he not return to work for more than one month due solely to a need for convalescence following the surgery on July 5, 2005.

In resolving all reasonable doubt in the Veteran's favor, the Board finds that one month of convalescence following the low back surgery on July 5, 2005 is warranted in this case.    


ORDER

A temporary total rating for one month, but no more based on the need for convalescence following the percutaneous disc nucleoplasty for the service-connected post-operative residuals of a ruptured lumbar disc with radiculopathy of L4-L5 and L5-S1 on July 5, 2005 is granted, subject to the regulations controlling disbursement of VA monetary benefits.


REMAND

The Veteran argues that his service-connected post operative residuals of ruptured lumbar disc with radiculopathy of L5-S1 and L4-5 is more severely disabling than reflected by the currently assigned 40 percent disability rating.  A Veteran is competent to provide an opinion that his disability has worsened.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  

VA last examined the Veteran to determine the current severity of the disability in December 2005.  Thus, in order to assess the current severity of the service-connected low back disability, the Veteran should be afforded VA orthopedic and neurological examinations.  

With regards to the claimed left knee condition, the Veteran last had a VA examination in December 2005.  The VA examiner concluded that there was no pathology to render a diagnosis.  Yet, the recent medical records reflect that the Veteran was treated for left knee medial meniscus tear with osteoarthritis.  Therefore, the Veteran should be examined again in order to determine the nature and likely etiology of the claimed left knee disorder.  

Although the Veteran failed to appear for a VA psychiatric examination scheduled to ascertain the nature and likely etiology of the claimed psychiatric disorder, it is unclear whether he actually received notice of the date and time of the examination.  Accordingly, he should be afforded another opportunity to be examined.

The Board notes that "the duty to assist is not always a one-way street.  If [an appellant] wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). 

VA has a duty to provide a medical examination and opinion when the evidence reflects an in-service event, a current disability and an indication that the current disability may be associated with his service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Once VA undertakes the effort to provide an examination, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The Court has held that a TDIU rating is encompassed in a claim for increased rating or the appeal of an initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Therefore, the Veteran's claim for an increased rating includes a claim for TDIU.  

The Veteran asserts in this regard that he is precluded from performing any meaningful employment due to service-connected disability, as indicated on the VA Form 9.  Therefore, the Veteran's claim for a TDIU rating should be addressed in terms of the additional requested development.

Prior to arranging for the Veteran to undergo the requested VA examinations, the RO should obtain and associate with the claims files all outstanding VA medical records.  The Board emphasizes that the records generated by VA that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Accordingly, these remaining matters are REMANDED to the RO for the following action:

1.  The RO should take appropriate steps to send a letter to the Veteran and his representative requesting that he provide information and, if necessary, authorization, to enable VA to obtain any additional evidence pertinent to a TDIU claim.  

In particular, the RO should specifically request that the Veteran complete and submit a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, so that VA will have information concerning his past employment.  

The RO should explain to him the type of evidence that is his ultimate responsibility to submit to substantiate his claim for a TDIU rating as well as what VA will do to assist him in this regard.  

The letter should clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).  

2.  The RO should also take all indicated action in order to obtain and associate with the claims files copies of all outstanding treatment records of the Veteran.  If such efforts prove unsuccessful, documentation to that effect should be added to the claims files.  The Veteran must also be provided with an opportunity to submit such reports.

3.  Then, the RO should arrange for the Veteran to undergo VA orthopedic and neurological examination(s) to determine the current severity of the service-connected low back disability.  The claims files, to include a copy of this remand, must be made available to the examiner(s) designated to examine the Veteran, and the examination report(s) should include discussion of the Veteran's documented medical history and assertions.

All appropriate tests and studies, such as x-ray studies, magnetic resonance imaging scans and electromyography and nerve conduction studies, should be accomplished (with all findings made available to the examiner(s) prior to completion of the report), and all clinical findings should be reported in detail.

If the examiners finds that any such testing is not required to fully evaluate the current extent of the service-connected low back disability, this must be clearly stated and fully explained.

The examiners should elicit from the Veteran and record a complete clinical history, to include current information about his employment status.  

In order to facilitate the rating of the service-connected low back disability in terms of the applicable criteria, the examiner must report on the following detailed clinical findings:  

(a) Is forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees? 

(b) Is there muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis?

(c) Is there forward flexion of the thoracolumbar spine 30 degrees or less; or is there favorable ankylosis of the entire thoracolumbar spine?

(d) Is there unfavorable ankylosis of the entire thoracolumbar spine?

(e) Is there unfavorable ankylosis of the entire spine?

(f) Are there any incapacitating episodes?  If so, what is the total duration?

(g) Is there functional loss due to pain, weakness, excess fatigability, or incoordination?

(h) Is there x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations?

(i) Without regard to the Veteran's age or the impact of any nonservice-connected disabilities, it is at least as likely as not that his service-connected disabilities, either alone or in the aggregate, render him unable to secure or follow a substantially gainful occupation?

The neurologist must comment on the presence any neurological impairment as result of the service-connected low back disability?  In other words, whether the Veteran has any separately ratable neurological residual, such as neuropathy (in addition to musculoskeletal residuals) as a manifestation of the service-connected low back disability.

If there is separate neurological impairment, the neurologist should provide an assessment as to whether any nerve impairment is best characterized as resulting in "mild," "moderate," "moderately severe," or "severe" incomplete paralysis; or "complete" paralysis.

In this regard, the examiner should indicate the point at which pain begins.  In addition, the examiners should indicate whether, and to what extent, the Veteran experiences likely functional loss and/or any of the other symptoms during flare-ups and/or with repeated use; to the extent possible, the examiners should express any such additional functional loss in terms of additional degrees of limited motion.

The examiners should address specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination.  (emphasis added).  

The examiner(s) should set forth all examination findings and the complete rationale for the conclusions reached in printed (typewritten) report(s).

4.  The RO also should schedule the Veteran for appropriate VA examinations, to determine the nature and likely etiology of the claimed MDD with PTSD symptoms and left knee condition.  The claims file and a copy of this remand must be made available to and be reviewed by each examiner in conjunction with the examination.  Each examiner must indicate in the examination report that the claims file was reviewed in conjunction with the examination.

After reviewing the record and examining the Veteran, the appropriate examiner should opine as to whether it is at least as likely as not that the any current acquired psychiatric disability including MDD with PTSD symptoms or any current left knee disability had its clinical onset during the Veteran's period of active 
service or otherwise was caused or aggravated by his service-connected low back disability. 

A complete rationale must be provided for all opinions expressed.  If the examiner finds that he/she must resort to speculation to render the requested opinion(s), he/she must state what reasons, with specificity, that such matter(s) is(are) outside the scope for a medical professional conversant in VA practices.

5.  After completing all indicated development, the RO should readjudicate the claims remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and should be afforded a reasonable opportunity for response.   

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


